November 20, 2012.




                                   JUDGMENT

                  The Fourteenth Court of Appeals
             JACOB WHITE CONSTRUCTION COMPANY, Appellant

NO. 14-12-00583-CV                         V.

                    LANDRY’S DEVELOPMENT, INC., Appellee
                      ________________________________

      Today the Court heard appellant’s motion to dismiss the appeal from the judgment
signed by the court below on May 2, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Jacob White Construction Company.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.